Exhibit STOCK PURCHASE AGREEMENT This Stock Purchase Agreement is dated as of November 6, 2009 (this “Agreement”), by and among General Environmental Management, Inc., a Nevada corporation (“GEM”) and GEM Environmental Management, Inc. a Nevada corporation (“Purchaser”) and United States Environmental Response, LLC, a California limited liability company (“USER” or “Seller”). The parties may sometimes be referred to herein as the “Parties”. RECITALS A.USER owns all of the issued and outstanding shares (the “CLW Shares”) of California Living Waters, Incorporated, a California corporation (“CLW”) and CLW owns all of the issued and outstanding shares (the “SCWW Shares”) of Santa Clara Waste Water Company, a California corporation (“SCWW”), subject to any existing security interest held by National Bank of California in the SCWW Shares; B.Purchaser is a wholly owned subsidiary of GEM; and C.Seller desires to sell the CLW Shares to the Purchaser and the Purchaser desires to purchase the Shares from Seller for the Purchase Price (as defined hereinafter) and on the other terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the mutual promises set forth herein, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Parties hereto hereby agree as follows: 1.
